--------------------------------------------------------------------------------

Exhibit 10.2
 
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(Mark Mroczkowski)


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
effective as of the 1st day of February, 2008 (the “Effective Date”) by and
between MARK  L. MROCZKOWSKI, an individual (“Employee”) and SEQUIAM CORPORATION
AND SUBSIDIARIES a California corporation (“Sequiam”); with reference to the
following recitals:


A.            Employee is employed by Sequiam, pursuant to an amended and
restated employment agreement dated October 1, 2002 (the “Sequiam Agreement”).


B.            Employee and Sequiam agree that is in the best interest of the
parties to amend and restate the employment agreement with Sequiam.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of Employee and
Sequiam hereby agree as follows:


1.             Employment.  Sequiam hereby employs Employee and hereby affirms,
renews and extends the employment of Employee as the Executive Vice President
and Chief Financial Officer of Sequiam and Employee hereby affirms, renews and
accepts such employment, for the “Term” (as defined in Section 3 below), upon
the terms and conditions set forth herein. This Agreement constitutes an
amendment and restatement of Sequiam Agreement in its entirety, and as of the
Effective Date hereof, the terms, conditions and other provisions of this
Agreement shall supersede all terms, conditions and other provisions of the
Sequiam Agreement.


2.             Duties.  During the Term, Employee shall serve Sequiam
faithfully, diligently and to the best of his ability, under the direction of
the Board of Directors of Sequiam.  Employee shall render such services during
the Term at the Corporation’s principal place of business, as Sequiam may from
time to time reasonably require of him, and shall devote that portion of his
business time as defined in Section 5 below to the performance
thereof.  Employee shall have those duties and powers as generally pertain to
the respective office, subject to the control of the Board of Directors of
Sequiam.  The precise services and duties that Employee is obligated to perform
hereunder may from time to time be changed, amended, extended or curtailed by
the Board of Directors of Sequiam.


3.            Term.  The “Term” of this Agreement shall commence on the
Effective Date and continue thereafter for a term of two (2) years, as may be
extended or earlier terminated pursuant to the terms and conditions of this
Agreement.  The Term of this Agreement shall automatically renew for successive
one (1) year periods unless, within sixty (60) days of the expiration of the
then existing Term, Sequiam or Employee provides written notice to the other
party that it elects not to renew the Term.  Upon delivery of such notice, this
Agreement shall continue until expiration of the Term, whereupon this Agreement
shall terminate.


4.             Compensation.


4.1            Salary.  Sequiam shall pay to Employee a total minimum annual
salary of One Hundred and Ninety Thousand Dollars ($190,000) (the “Minimum
Salary”), payable in equal installments at the end of such regular payroll
accounting periods as are established by the Corporation, or in such other
installments upon which the parties hereto shall mutually agree.  The Minimum
Salary shall be paid to Employee by the Corporation, subject to the terms set
out below.  In addition, Sequiam may pay additional salary from time to time,
and award bonuses in cash, stock or stock options or other property and
services, as Sequiam may determine in its sole discretion or pursuant to
separate agreements with Employee.


--------------------------------------------------------------------------------



4.2            Benefits.  During the Term, Employee shall be entitled to
participate in all medical and other employee benefit plans, including vacation,
sick leave, retirement accounts, profit sharing, stock option plans, stock
appreciation rights, and other employee benefits, provided by  Sequiam to
employees similarly situated.


4.3            Expense Reimbursement.  Sequiam shall reimburse Employee for
reasonable and necessary expenses incurred by him on behalf of Sequiam in the
performance of his duties hereunder during the Term, provided that such expenses
are adequately documented in accordance with Sequiam’s then customary
policies.  Additionally, Sequiam shall collectively pay Employee a total of One
Thousand Dollars ($1,000) per month as an automobile allowance.


5.            Other Employment.  Employee shall devote as much of his business
and professional time and effort, attention, knowledge, and skill to the
management, supervision and direction of Sequiam’s business and affairs as is
necessary to ensure the success of Sequiam as determined solely by
Employee.  Employee may, during the term hereof, be interested directly or
indirectly, in any manner, as partner, officer, director, stockholder, advisor,
employee or in any other capacity in any other business; and nothing herein
contained shall prevent or limit the right of Employee to invest any of his
surplus funds in the capital stock or other securities of any corporation,
company or limited partnership, or whose stock or securities are publicly owned
or are regularly traded on any public exchange; nor shall anything herein
contained prevent Employee from investing or limit Employee’s right to invest
his surplus funds in real estate; nor shall anything herein contained prevent
Employee from serving in a volunteer capacity as officer, director, or advisor
for professional organizations with which he is affiliated.   Sequiam hereby
acknowledges and agrees that Employee may, in good faith, use his discretion in
resolving any conflicts between the Related Companies, and Employee shall be
entitled to rely upon the direction of the Corporation and the Corporation's
Board of Directors to resolve any such conflicts of interest.   Sequiam hereby
waives any claim against Employee that may arise as the result of such
Employee's service to any other Sequiam, including, without limitation, any
breach of fiduciary duty to Sequiam as a result of any conflict of interest,
lost business opportunity or unfair business practices.


6.             Indemnification.


6.1            Third Party Actions.  Sequiam hereby indemnifies Employee in the
event that Employee is a party, or is threatened to be made a party, to any
proceeding (other than an proceeding by or in the right of any Sequiam to
procure a judgment in  Sequiam’s favor) by reason of Employee’s status as an
officer, director, agent or employee of  Sequiam, against expenses, judgments,
fines, settlements, and other amounts actually and reasonably incurred in
connection with such proceeding if Employee acted in good faith and in a manner
that Employee reasonably believed to be in  Sequiam’s best interests and, in the
case of a criminal proceeding, Employee had no reasonable cause to believe
Employee’s conduct was unlawful.  The termination of any proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent shall not, of itself, create any presumption that (a) Employee did
not act in good faith or in a manner which Employee reasonably believed to be in
Sequiam’s best interests or (b) Employee had no reasonable cause to believe that
Employee’s conduct was unlawful.


--------------------------------------------------------------------------------



6.2            Successful Defense By Employee.  To the extent that Employee has
been successful on the merits in defense of any proceeding referred to in
Sections 6.1, or in defense of any claim, issue, or matter therein, Sequiam
shall indemnify Employee against expenses actually and reasonably incurred by
Employee in connection therewith.




6.3            Advances.  Expenses incurred in defending any proceeding shall be
advanced by the Related Companies before the final disposition of such
proceeding upon receipt of an undertaking by or on behalf of Employee to repay
such amounts if it shall be determined ultimately that Employee is not entitled
to be indemnified as authorized in this Section 7.


6.4            Other Contractual Rights.  The indemnification provided by this
Section 6 shall be deemed cumulative, and not exclusive, of any other rights to
which Employee may be entitled under any bylaw, agreement, vote of shareholders
or disinterested directors, or otherwise, both as to action in an official
capacity and as to action in another capacity while holding such
office.  Nothing in this section shall affect any right to indemnification to
which Employee may be entitled by contract or otherwise.


6.5            Insurance.  To the extent available at commercially reasonable
rates and limits, Sequiam shall collectively purchase and maintain insurance on
behalf of Employee insuring against any liability asserted against or incurred
by Employee in any capacity or arising out of Employee’s status as such, whether
or not Sequiam has the power to indemnify Employee against that liability under
the provisions of this Section 6.


6.6            Survival.  The rights provided by this Section 6 shall survive
the expiration or earlier termination of this Agreement pursuant hereto and
shall inure to the benefit of Employee’ heirs, executors, and administrators.


6.7            Amendment.  Any amendment, repeal, or modification of Sequiam's
articles or bylaws shall not adversely affect Employee’s right or protection
existing at the time of such amendment, repeal, or modification.


6.8            Settlements.  Sequiam shall not be liable to indemnify Employee
under this Section 6 for (i) any amounts paid in settlement of any action or
claim effected without Sequiam’s written consent, which consent shall not be
unreasonably withheld, or (ii) any judicial award, if Sequiam was not given a
reasonable and timely opportunity to participate, at Sequiam’s expense, in the
defense of such action.


6.9            Subrogation.  In the event of payment under this Section 6,
Sequiam shall be subrogated to the extent of such payment to all Employee’s
rights of recovery; and Employee shall execute all papers required and shall do
everything necessary or appropriate to secure such rights, including the
execution of any documents necessary or appropriate to Sequiam effectively
bringing suit to enforce such rights.


6.10          No Duplication Of Payments.  Sequiam shall not be liable under
this Section 6 to make any payment in connection with any claim made against
Employee to the extent Employee has otherwise actually received payment, whether
under a policy of insurance, agreement, vote, or otherwise, of any amount which
is otherwise subject to indemnification under this Section 6.


--------------------------------------------------------------------------------



6.11          Proceedings And Expenses. For the purposes of this Section 6,
“proceeding” means any threatened, pending, or completed action or proceeding,
whether civil, criminal, administrative, or investigative; and “expenses”
includes, without limitation, attorney fees and any expenses of establishing a
right to indemnification under this Section 6.


7.            Confidential Information/ Inventions.


7.1            Employee shall not, in any manner, for any reasons, either
directly or indirectly, divulge or communicate to any person, firm or
corporation, any confidential information concerning any matters not generally
known in Sequiam's industry or otherwise made public by Sequiam which affects or
relates to Sequiam's business, finances, marketing and/ or operations, research,
development, inventions, products, designs, plans, procedures, or other data
(collectively, “Confidential Information”) except in the ordinary course of
business or as required by applicable law.  Without regard to whether any item
of Confidential Information is deemed or considered confidential, material, or
important, the parties hereto stipulate that as between them, to the extent such
item is not generally known in the Sequiam's industry, such item is important,
material, and confidential and affects the successful conduct of Sequiam’s
business and good will, and that any breach of the terms of this Section 7.1
shall be a material and incurable breach of this Agreement.


7.2            Employee further agrees that all documents and materials
furnished to Employee by Sequiam and relating to Sequiam’s business or
prospective business are and shall remain the exclusive property of Sequiam as
the case may be.  Employee shall deliver all such documents and materials to
Sequiam upon demand therefore and in any event upon expiration or earlier
termination of this Agreement.  Any payment of sums due and owing to Employee by
Sequiam upon such expiration or earlier termination shall be conditioned upon
returning all such documents and materials, and Employee expressly authorizes
Sequiam to withhold any payments due and owing pending return of such documents
and materials.


7.3            All ideas, inventions, and other developments or improvements
conceived or reduced to practice by Employee, alone or with others, during the
term of this Agreement, whether or not during working hours, that are within the
scope of the business of Sequiam or that relate to or result from any of
Sequiam's work or projects or the services provided by Employee to Sequiam
pursuant to this Agreement, shall be the exclusive property of Sequiam. Employee
agrees to assist Sequiam during the term, at Sequiam’s expense, to obtain
patents and copyrights on any such ideas, inventions, writings, and other
developments, and agrees to execute all documents necessary to obtain such
patents and copyrights in the name of Sequiam.


8.            Covenant Not to Compete.  Except as expressly permitted in Section
5 above, during the term of this Agreement, Employee shall not engage in any of
the following competitive activities: (a) engaging directly or indirectly in any
business or activity substantially similar to any business or activity engaged
in by  Sequiam as of the date of this Agreement; (b) soliciting or taking away
any employee, agent, representative, contractor, supplier, vendor, customer,
franchisee, lender or investor of   Sequiam, or attempting to so solicit or take
away; (c) interfering with any contractual or other relationship
between   Sequiam and any employee, agent, representative, contractor, supplier,
vendor, customer, franchisee, lender or investor; or (d) using, for the benefit
of any person or entity other than   Sequiam, any Confidential Information of
Sequiam.  The foregoing covenant prohibiting competitive activities shall
survive the termination of this Agreement and shall extend, and shall remain
enforceable against Employee, for the period of one (1) year following the date
this Agreement is terminated.  In addition, during the two-year period following
such expiration or earlier termination, Employee shall not make or permit the
making of any negative statement of any kind concerning Sequiam.


--------------------------------------------------------------------------------



9.             Survival.  Employee agrees that the provisions of Sections 7 and
8 shall survive expiration or earlier termination of this Agreement for any
reasons, whether voluntary or involuntary, with or without cause, and shall
remain in full force and effect thereafter.


10.            Injunctive Relief.  Employee acknowledges and agrees that the
covenants and obligations of Employee set forth in Sections 7 and 8 with respect
to non-competition, non-solicitation, confidentiality and the Sequiam's property
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants and obligations will cause Sequiam irreparable
injury for which adequate remedies are not available at law.  Therefore,
Employee agrees that the Related Companies shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain Employee from committing any violation of the covenants
and obligations referred to in this Section 10.  These injunctive remedies are
cumulative and in addition to any other rights and remedies the Related
Companies may have at law or in equity.


11.            Termination


11.1          Termination by Employee.  Employee may terminate this Agreement
without cause at any time and for any reason upon thirty (30) days notice to
Sequiam.  For purposes of this Agreement, the term “cause” for termination by
Employee shall be (a) a material breach by  Sequiam of any material covenant or
obligation hereunder; or (b) the voluntary or involuntary dissolution
of  Sequiam.  The written notice given hereunder by Employee to Sequiam shall
specify in reasonable detail the cause for termination, and, in the case of the
cause described in (a) above, such termination notice shall not be effective
until thirty (30) days after Sequiam’s receipt of such notice, during which time
Sequiam shall have the right to respond to Employee’s notice and cure the breach
or other event giving rise to the termination.


11.2          Termination by Sequiam.  Sequiam may terminate its employment of
Employee under this Agreement without cause at any time and for any reason upon
thirty (30) days notice to Employee.  Sequiam may terminate its employment of
Employee under this Agreement for cause at any time by written notice to
Employee.  For purposes of this Agreement, the term “cause” for termination by
Sequiam shall be (a) a conviction of or plea of guilty or nolo contendere by
Employee to a felony; (b) the consistent refusal by Employee to perform his
material duties and obligations hereunder; or (c) Employee’s willful and
intentional misconduct in the performance of his material duties and obligations
as set forth from time to time in the employee manual.  The written notice given
hereunder by Sequiam to Employee shall specify in reasonable detail the cause
for termination.  In the case of a termination for the cause described in (a)
above, such termination shall be effective upon receipt of the written
notice.  In the case of the causes described in (b) and (c) above, such
termination notice shall not be effective until thirty (30) days after
Employee’s receipt of such notice, during which time Employee shall have the
right to respond to  Sequiam's notice and cure the breach or other event giving
rise to the termination.


11.3          Severance.  Upon a termination of this Agreement without cause by
Employee or with cause by Sequiam, Sequiam shall immediately pay to Employee all
accrued and unpaid compensation as of the date of such termination.  Upon a
termination of this Agreement with cause by Employee or without cause by
Sequiam, Sequiam shall immediately pay to Employee all accrued and unpaid
compensation as of the date of such termination. The accrued compensation due
and payable at termination shall bear interest at the lesser of eight percent
(8%) per annum or the maximum rate permitted by law until such amounts are paid
in full. The “Severance Payment” shall equal the total amount of salary payable
to Employee under Section 4.1 of this Agreement from the date of such
termination until six months after termination payable in equal installments at
the end of such regular payroll accounting periods as are established by the
Corporation, or in such other installments upon which the parties hereto shall
mutually agree.  Any unvested stock options then held by the Executive will vest
immediately and options held by the Executive, or his estate, will remain
exercisable for three (3) years from the date of the Executive’s death or
termination due to Disability, but in no event later than the expiration date of
the option.


--------------------------------------------------------------------------------



12.           Termination Upon Death.  If Employee dies during the term of this
Agreement, this Agreement shall terminate, except that Employee’s legal
representatives shall be entitled to receive any earned but unpaid compensation
due hereunder. Any unvested stock options then held by the Executive will vest
immediately and options held by the Executive, or his estate, will remain
exercisable for three (3) years from the date of the Executive’s death or
termination due to Disability, but in no event later than the expiration date of
the option.


14.           Termination Upon Disability.  If, during the term of this
Agreement, Employee suffers and continues to suffer from a “Disability” (as
defined below), then  Sequiam may terminate this Agreement by delivering to
Employee sixty (60) calendar days prior written notice of termination based on
such Disability, setting forth with specificity the nature of such Disability
and the determination of Disability by Sequiam.  For the purposes of this
Agreement, “Disability” means Employee’s inability, with reasonable
accommodation, to substantially perform Employee’s duties, services and
obligations under this Agreement due to physical or mental illness or other
disability for a continuous, uninterrupted period of ninety (90) calendar days.
Any unvested stock options then held by the Executive will vest immediately and
options held by the Executive, or his estate, will remain exercisable for three
(3) years from the date of the Executive’s death or termination due to
Disability, but in no event later than the expiration date of the option.


14.           Personnel Policies, Conditions, And Benefits.  Except as otherwise
provided herein, Employee’s employment shall be subject to the personnel
policies and benefit plans which apply generally to Sequiam's employees as the
same may be interpreted, adopted, revised or deleted from time to time, during
the term of this Agreement, by  Sequiam in its sole discretion.  During the term
hereof, Employee shall receive the following:


14.1          Vacation.  Employee shall be entitled to vacation during each year
of the term at the rate of five (5) weeks per year; provided that no vacation
shall accrue from year to year during the term.


15.            Beneficiaries of Agreement.  This Agreement shall inure to the
benefit of Sequiam and any affiliates, successors, assigns, parent corporations,
subsidiaries, and/or purchasers of Sequiam as they now or shall exist while this
Agreement is in effect.


16.            No Waiver.  No failure by either party to declare a default based
on any breach by the other party of any obligation under this Agreement, or
failure of such party to act quickly with regard thereto, shall be considered to
be a waiver of any such obligation, or of any future breach.


17.            Modification.  No waiver or modification of this Agreement or of
any covenant, condition, or limitation herein contained shall be valid unless in
writing and duly executed by the parties to be charged therewith.


18.            Choice Of Law/Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida, without
regard to any conflict-of-laws principles.   Sequiam and Employee hereby consent
to personal jurisdiction before all courts in the County of Orange, State of
Florida, and hereby acknowledge and agree that Orange County, Florida is and
shall be the most proper forum to bring a complaint before a court of law.


--------------------------------------------------------------------------------



19.            Entire Agreement.  This Agreement embodies the whole agreement
between the parties hereto and there are no inducements, promises, terms,
conditions, or obligations made or entered into by Sequiam or Employee other
than contained herein.


20.            Severability.  All agreements and covenants contained herein are
severable, and in the event any of them, with the exception of those contained
in Sections 1 and 4 hereof, shall be held to be invalid by any competent court,
this Agreement shall be interpreted as if such invalid agreements or covenants
were not contained herein.


21.            Headings.  The headings contained herein are for the convenience
of reference and are not to be used in interpreting this Agreement.




IN WITNESS WHEREOF, this Agreement has been duly exe­cuted by the parties hereto
as of the date first above written.


SEQUIAM CORPORATION AND SUBSIDIARIES, a California corporation


By:
       
Bob Aoki, Chairman of the Compensation Committee of the Board of Directors
                         
By:
       
Jake Smith, Member of the Compensation Committee of the Board of Directors
 





“Employee”





   
MARK L. MROCZKOWSKI, an individual
 

 
 

--------------------------------------------------------------------------------